As filed with the Securities and Exchange Commission on September 3, 2105 Registration No. 333-29765 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 3 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PVH CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-1166910 (I.R.S. Employer Identification Number) 200 Madison Avenue New York, New York 10016 (212) 381-3500 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Mark D. Fischer, Esq. Executive Vice President, General Counsel and Secretary 200 Madison Avenue New York, New York10016 (212) 381-3500 (Name, address, including zip code, and telephone number, including area code, of agent for service) PVH CORP. 1 (Full title of the plan) With Copy to: MARTHA N. STEINMAN, ESQ. HOGAN LOVELLS US LLP NEW YORK, NY 10022 (212) 918-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer □Non-accelerated filer □Smaller reporting company □ (do not check if a smaller reporting company) Explanatory Note PVH Corp. (the “Registrant”) is filing this Post-Effective Amendment No. 3 to Registration Statement on Form S-8, Registration No. 333-41068, initially filed with the Securities and Exchange Commission (the “SEC”) on June 20, 1997 (the “1997 Form S-8”). Under the 1997 Form S-8, the Registrant registered 2,500,000 shares of its common stock, par value $1.00 per share (the “Common Stock”), for issuance, offer or sale pursuant to the Registrant’s 1997 Stock Option Plan (the “1997 Plan”). The Registrant is making this filing to reflect that no shares of Common Stock remain available for issuance, offer or sale under the 1997 Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, PVH Corp. certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8/A and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 3rd day of September, 2015. PVH CORP. By:/s/ Emanuel Chirico Emanuel Chirico Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on the 3rd day of September, 2015. /s/ Emanuel Chirico Emanuel Chirico Chairman and Chief Executive Officer; Director (Principal Executive Officer) /s/ Michael Shaffer Michael Shaffer Executive Vice President and Chief Operating & Financial Officer (Principal Financial Officer) /s/ Bruce Goldstein Bruce Goldstein Senior Vice President and Controller (Principal Accounting Officer) /s/ Mary Baglivo Mary Baglivo Director /s/ Brent Callinicos Brent Callinicos Director /s/ Juan Figuereo Juan Figuereo Director /s/ Joseph Fuller Joseph Fuller Director /s/ V. James Marino V. James Marino Director /s/ G. Penny McIntyre G. Penny McIntyre Director /s/ Henry Nasella Henry Nasella Director /s/ Edward Rosenfeld Edward Rosenfeld Director /s/ Craig Rydin Craig Rydin Director
